STATE OF MICHIGAN

                            COURT OF APPEALS



PRIORITY PATIENT TRANSPORT, LLC,                                     UNPUBLISHED
                                                                     May 2, 2017
               Plaintiff-Appellant,

v                                                                    No. 329420
                                                                     Wayne Circuit Court
FARMERS INSURANCE EXCHANGE,                                          LC No. 15-008254-NF

               Defendant-Appellee.


Before: RIORDAN, P.J., and FORT HOOD and SERVITTO, JJ.

PER CURIAM.

         Plaintiff appeals as of right the trial court’s order granting defendant’s motion for
summary disposition in this action plaintiff brought pursuant to the no-fault act, MCL 500.3101
et seq., and where it also alleged breach of contract. We affirm.

        Plaintiff, a medical transportation service provider, filed a complaint against defendant in
the circuit court, alleging that defendant failed to tender personal injury protection (PIP) benefits
for the medical transportation of 14 separate individuals in violation of the no-fault act and its
automobile insurance contract. In response, defendant filed a motion for summary disposition
pursuant to MCR 2.116(C)(4), asserting that the trial court lacked subject-matter jurisdiction
because plaintiff could not aggregate separate PIP claims to meet the amount in controversy
threshold provided by MCL 600.8301(1). The trial court granted defendant’s motion for
summary disposition.

       On appeal, plaintiff argues that its individual PIP claims, none of which individually
exceed $25,000, can be joined and aggregated to meet the jurisdictional minimum in circuit
court. We disagree.

        “This Court reviews de novo a claim that a trial court lacks jurisdiction to hear a case.”
Wyoming Chiropractic Health Clinic, PC v Auto-Owners Ins Co, 308 Mich. App. 389, 392; 864
NW2d 598 (2014) (footnote omitted), citing Packowski v United Food and Commercial Workers
Local 951, 289 Mich. App. 132, 138; 796 NW2d 94 (2010). The trial court may properly grant
summary disposition pursuant to MCR 2.116(C)(4) when it lacks jurisdiction over the subject
matter presented. Wyoming Chiropractic Health Clinic, PC, 308 Mich. App. at 392. To make its
determination, “[t]his Court examines whether the pleadings, affidavits, depositions, admissions,
and documents in the case show that the trial court lacked subject[-]matter jurisdiction.” Id.,
citing Packowski, 289 Mich App at 138-139 (footnote omitted).
                                                -1-
       MCR 2.203(B) provides:

       A pleader may join as either independent or alternate claims as many claims, legal
       or equitable, as the pleader has against an opposing party. If a claim is one
       previously cognizable only after another claim has been prosecuted to a
       conclusion, the two claims may be joined in a single action; but the court may
       grant relief only in accordance with the substantive rights of the parties.

        Plaintiff argues that it has the ability to join its claims related to each of the injured
individuals cited in its complaint, and aggregate those claims to satisfy the threshold for
jurisdiction in the circuit court. Thus, we address plaintiff’s joinder claim in the context of the
circuit court’s subject-matter jurisdiction.

        Under MCL 600.605, “[c]ircuit courts have original jurisdiction to hear and determine all
civil claims and remedies, except where exclusive jurisdiction is given in the constitution or by
statute to some other court or where the trial courts are denied jurisdiction by the constitution or
statutes of this state.” District courts have “exclusive jurisdiction in civil actions when the
amount in controversy does not exceed $25,000.00.” MCL 600.8301(1). The statute does not
define “amount in controversy,” but in Hodge v State Farm Mut Auto Ins Co, 499 Mich. 211,
223-224; 884 NW2d 238 (2016), the Michigan Supreme Court held that “in its subject-matter
jurisdiction inquiry, a district court determines the amount in controversy using the prayer for
relief set forth in the plaintiff’s pleadings, calculated exclusive of fees, costs, and interest.”
(Footnote and citations omitted.) Thus, “the jurisdictional amount is determined on the face of
the pleadings.” Id. at 220.

        In its first amended complaint, plaintiff requested that the trial court enter judgment in its
favor in an amount greater than $25,000, plus penalties, interest, and attorney fees. Plaintiff
listed the 14 individuals for whom it had provided medical transportation services, and the
financial loss it suffered with regard to each individual as a result of defendant’s failure to tender
PIP benefits. The precise issue presented to this Court is whether plaintiff can aggregate these
individual PIP claims for the purpose of obtaining jurisdiction in the circuit court. Both parties
cite Boyd v Nelson Credit Ctrs, Inc, 132 Mich. App. 774; 348 NW2d 25 (1984), and Moody v
Home Owners Ins Co, 304 Mich. App. 415; 849 NW2d 31 (2014), rev’d on other grounds by
Hodge, 499 Mich. 211 (2016), in support of their arguments.1 The Michigan Supreme Court’s
decision in Hodge, 499 Mich. at 217, is also of guidance, where the Hodge Court recently
elucidated the well-settled principles of law concerning determining a court’s subject-matter
jurisdiction. Specifically, the Hodge Court stated that “[o]ur courts have long held that courts
are to determine their subject matter jurisdiction by reference to the pleadings.” The Hodge
Court went on to observe:




1
 Moody’s companion case was Hodge v State Farm Mut Auto Ins Co, 304 Mich. App. 415; 849
NW2d 31 (2014).


                                                 -2-
              The common-law rule is marked not only by its longevity but by its
       simplicity. The ad damnum clause in the plaintiff’s complaint is a straightforward
       measure of the court’s jurisdiction. [Id. at 222-223.]

         Accordingly, we are cognizant of the Michigan Supreme Court’s directive in Hodge that
the pleadings alone will determine a court’s jurisdiction. Id. at 217, 219. However, in Hodge,
the Michigan Supreme Court did not address the factual scenario presented here, where an
individual plaintiff is attempting to aggregate the PIP claims of multiple individuals in an effort
to satisfy the jurisdiction requirements of the circuit court.

        Boyd involved an action by multiple plaintiffs against a single defendant for breach of
contract and other claims. Boyd, 132 Mich. App. at 777. Acknowledging it was an issue of first
impression, this Court held that in an action which is not a class action, the individual claims of
multiple plaintiffs could not be aggregated to “establish the jurisdictional minimum for circuit
court.” Boyd, 132 Mich. App. at 780-781. In Moody, which involved consolidated appeals, an
individual named Moody filed a complaint in district court against an insurance company for no-
fault benefits, alleging that his claim for damages did not exceed $25,000. Moody, 304 Mich
App at 420. The district court consolidated Moody’s case with a case filed by three of his
service providers, seeking reimbursement for services provided to Moody as a result of his motor
vehicle accident. Id. On appeal, this Court held that a trial court may look beyond the pleadings
to determine the amount in controversy pursuant to MCL 600.8301(1), concluding that the
district court lacked subject-matter jurisdiction because Moody’s pretrial discovery answers,
arguments before trial, and evidence at trial demonstrated that the amount in controversy
exceeded $25,000. Id. at 428-431.

        In Hodge, 499 Mich. at 223-224, the Michigan Supreme Court reversed this Court’s
holding in Moody that the limits of the district court’s jurisdiction can be determined by
considering matters outside the four corners of the complaint. However, portions of the Moody
Court’s opinion that were not overruled are relevant to the determination of the issue presented
here and must be addressed. Along with concluding that the district court lacked subject-matter
jurisdiction to hear the case, the Moody Court rejected the providers’ assertion that their claims
could be saved, and could be heard in district court, if severed from Moody’s case. Moody, 304
Mich. App. at 438, 440. The Moody Court reasoned that “the providers’ claims actually
belong[ed] to Moody because ‘the right to bring an action for personal protection insurance [PIP]
benefits, including claims for attendant care services, belongs to the injured party.’” Id. at 442,
citing Hatcher v State Farm Mut Auto Ins Co, 269 Mich. App. 596, 600; 712 NW2d 744 (2005).
Thus, under the specific facts of Moody, where the cases were consolidated, there was “such an
identity between the providers’ and Moody’s claims that consolidation for trial resulted in
merging the claims for purpose of determining the amount in controversy under MCL
600.8301(1).” Moody, 304 Mich. App. at 443. This Court also distinguished Boyd, stating,
“[b]ecause the providers’ claims are derivative of Moody’s claims, we find applicable the
exception noted in Boyd that permits aggregating the claims of a single plaintiff for the purpose
of determining whether a court has subject-matter jurisdiction because the amount-in-
controversy limitation is satisfied or, as here, exceeded.” Id. at 441, citing Boyd, 132 Mich. App.
at 781.



                                                -3-
        After a close review of Moody, it is clear that the Moody Court’s legal determination that
Moody and the providers’ claims were merged for purposes of determining the district court’s
jurisdiction was premised on the particular facts of that case, where the cases had already been
consolidated for trial. Id. Likewise, the Moody Court’s determination that the general rule set
forth in Boyd precluding the merging of the claims of multiple plaintiffs to meet the circuit
court’s threshold jurisdiction was inapplicable was also grounded in the specific facts of Moody.
After reviewing plaintiff’s first amended complaint and considering the facts of this case, it is
clear that plaintiff is essentially attempting to subvert the rule first articulated by this Court in
Boyd. Therefore, on the basis of the foregoing analysis, we conclude that plaintiff’s attempt to
bring its claims within the circuit court’s jurisdiction by aggregating the claims of several
individuals is not permissible. Accordingly, the circuit court correctly determined that it does
not have jurisdiction over plaintiff’s claims.2

       Affirmed. Defendant, as the prevailing party, may tax costs pursuant to MCR 7.219.



                                                              /s/ Michael J. Riordan
                                                              /s/ Karen M. Fort Hood




2
  Given our conclusion that the circuit court correctly concluded that it did not have jurisdiction
in this case, we need not address plaintiff’s perfunctory argument that it serves the interests of
judicial economy to allow plaintiff to pursue its claims in the circuit court.


                                                -4-